The suit, being for the recovery of real property, should have been brought in Merrimack county where the property is situated. 1 Chit. Pl. 268; Worster v. Lake Company, 25 N.H. 525, 530, Bay State Iron Company v. Goodall, 39 N.H. 223, 232, Bancroft v. Conant, 64 N.H. 151.  The error was curable by an order transferring the suit to that county. P. S., c. 222, ss. 7, 8; Bartlett v. Lee, 60 N.H. 168; Wheeler  Wilson Mfg. Company v. Whitcomb, 62 N.H. 411.  Whether justice required the order to be made, was a question of fact that was decided affirmatively at the trial term, and the decision is not reviewable here. Hazen v. Quimby, 61 N.H. 76; Garvin v. Legery, 61 N.H. 153; Gagnon v. Connor, 64 N.H. 276; Holman v. Manning,65 N.H. 92.
Exception overruled.
CARPENTER, J., did not sit: the others concurred.